Citation Nr: 0634822	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for disability of 
the left knee, residual of a chip fracture of the patella 
(other than arthritis with pain and limitation of motion), 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee with limitation of motion, currently rated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from June 1952 to June 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased rating for left knee 
arthritis is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDINGS OF FACT

The veteran's left knee disability, residual of a chip 
fracture of the patella (other than arthritis with pain and 
limitation of motion) is manifested by moderate laxity and 
lateral instability.  



CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for other 
disability of the left knee as residuals of a chip fracture 
of the patella (other than arthritis with pain and limitation 
of motion) are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in December 2003 and May 2004, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for an increased rating 
for other impairments of the left knee as residuals of a chip 
fracture of the patella.  The VCAA letters informed of the 
bases of review and the requirements to sustain the claim.  
Also by the VCAA letters, the veteran was effectively 
requested to submit evidence in his possession, in 
furtherance of his claim.  The VCAA letters informed him that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence addressing the 
current nature and severity of the claimed disability.  The 
veteran did not inform of medical care other than VA, and VA 
treatment records were obtained.  All records obtained were 
associated with the claims folder.  Hence, any VA 
development-assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  

The veteran was afforded VA examinations in January 2004 and 
May 2005, which, taken together, adequately evaluated the 
nature and severity of his claimed disability for rating 
purposes. 

By the appealed March 2004 rating action, as well as by a 
February 2005 statement of the case (SOC) and a January 2006 
supplemental SOC, the RO informed the veteran of the evidence 
obtained in furtherance of his claim.  The Board acknowledges 
that the SOC and supplemental SOC are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because of subsequent review, including de 
novo review, of the appealed claim, including consideration 
of the matter on all appropriate bases.  38 C.F.R. Part 4 
(2006).  

The veteran addressed the appealed claim by submitting 
written statements, as well as by testimony provided before 
the undersigned Veterans Law Judged at a Travel Board hearing 
conducted in August 2006.  The transcript of this hearing is 
contained in the claims folder.  There is no indication that 
the veteran desired to further address his claim here 
adjudicated, or that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue here adjudicated on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that the veteran was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the U.S. Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Because the left knee disability increased rating 
claim here adjudicated is denied, any issue as to effective 
date is moot.  

II.  Increased Rating for Disability of the Left Knee, 
Residuals of a Chip Fracture of the Left Patella 

The veteran in November 2003 submitted a claim for increased 
ratings for his left knee disorders.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran contends that he is entitled to an increased 
rating for impairment of his knee which is residual of a chip 
fracture of the left patella, based upon decreased 
functioning in that joint.  However, much of that dysfunction 
is attributable to arthritic pain and limitation of motion, 
which are the subject of the Remand, below.  When not 
considering dysfunction associated with arthritis and 
associated pain and limitation of motion, the evidentiary 
record reveals that the veteran's other impairment of the 
left knee as residuals of a chip fracture of the left patella 
is manifested by some subluxation, necessitating use of a 
knee brace and/or cane.  At a January 2004 VA examination, 
arthritis with painful motion and limited ambulation with use 
of a cane were noted, but no laxity in the joint was found.  
A May 2005 VA examiner, by contrast, did objectively find a 
moderate degree of laxity, with drawer sign positive.  At the 
May 2005 VA examination, the veteran reported that his knee 
gave out on him, and that he used a knee brace and a cane.  
However, at his August 2006 Travel Board hearing, the veteran 
testified that he had no difficulties with instability, 
though he did then report using a cane all the time as well 
as a hard-sided knee brace.  

The veteran's left knee impairment, residual of a chip 
fracture of the left patella, manifested by subluxation, are 
appropriately rated under Diagnostic Code (DC) 5257.  Under 
that code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is rated 20 percent disabling; and severe disability 
of the knee is rated 30 percent disabling.  Thus, based on 
the veteran's self-report upon VA examination in May 2005, 
and based on that examiner's finding of moderate subluxation, 
a 20 percent evaluation has been appropriately assigned.  The 
balance of the medical evidence, including VA treatment 
records, does not show greater subluxation or instability or 
other impairment of the knee so as to warrant a higher 
evaluation under DC 5257 than the 20 percent assigned.  The 
veteran's testimony of no instability would suggest a lower, 
not a higher rating under Diagnostic Code 5257, and so too 
would the findings of the VA examiner in January 2004.  

As noted, the veteran's pain on motion and difficulty 
ambulating due to this pain as well as limitation of motion 
of the knee, are not the subject of rating here, but rather 
are the subject of separate rating for left knee arthritis, 
the increased rating claim for which is remanded, below.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; See 
VAOPGCPREC 23-97 (separate ratings available for subluxation 
or instability under DC 5257, and for arthritis under DC 
5003).  The Court has held that the Board must address 
pyramiding in this type of case, and provide an explanation 
of its application to the particular facts presented.  
Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  Where 
disabilities overlap in their resulting physical impairment 
and effect on functioning, assigning multiple ratings to the 
same disability is to be avoided.  38 C.F.R. § 4.14.  The 
veteran's complaints, both upon recent VA examination and in 
testimony, of increased difficulty with such activities as 
getting out of bed, getting off the toilet, and getting in 
the shower, are at once consistent with the moderate 
subluxation identified, and with the arthritis with painful, 
limited
motion.  However, essentially the only dysfunction here 
adjudicated, and not the subject of remand as part and parcel 
of the veteran's arthritis of the left knee, is subluxation 
and any associated instability.  

Accordingly, because the veteran's knee disability residual 
of a chip fracture of the left patella (other than arthritis 
with pain and limitation of motion), as shown by the evidence 
of record, more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5257 than that for a 
30 percent evaluation under that code, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107.  With 
the preponderance of the evidence against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for disability of the left knee, residual 
of a chip fracture of the patella (other than arthritis with 
pain and limitation of motion), is denied.  


REMAND

The veteran claims entitlement to a higher evaluation than 
the 10 percent assigned for his left knee arthritis based on 
increased pain and associated decreased motion of the knee 
and decreased functional use of the knee.  This rating has 
been assigned under Diagnostic Code 5010, for traumatic 
arthritis of the knee.  

38 C.F.R. § 4.71, Plate II addresses normal range of motion 
of the knee, with full flexion from zero to 140 degrees, and 
full extension to zero degrees.  

VAOPGCPREC 9-98 provides that for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating. A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59. 

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).  
VAOPGCPREC 9-98 also provides that the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning a rating for degenerative or traumatic arthritis 
under Diagnostic Code 5003 or DC 5010. 

VAOPGCPREC 9-2004 provides that separate ratings are 
available for limitation of extension and limitation of 
flexion for the same joint.  
 
At the veteran's most recent VA examination in May 2005, the 
examiner found range of motion of the left knee from 10 
degrees flexion to 85 degrees extension.  Thus, the veteran 
had an approximate 75 degrees of motion in the knee.  The 
examiner noted that the veteran took pain medication for his 
knee, and added that this range of motion "fully applied" 
the criteria delineated in DeLuca v. Brown.  It is unclear 
from the examination report how these DeLuca factors were 
considered, since the examiner failed to mention the specific 
criteria, much less discuss them.  

In any event, the veteran, at the August 2006 Travel Board 
hearing before the undersigned Veterans Law Judge, testified, 
in effect, that his range of motion of the knee was limited 
to  the 5 or 10 degree position as his fullest extension, and 
limited in flexion to 10 or 20 degrees beyond that, and was 
thus limited to a maximal range of from 15 to 30 degrees.  
This contrasts significantly with the findings upon VA 
examination in May 2005, with range of motion then limited to 
10 degrees extension and 85 degrees flexion.  Extension 
limited to 5 degrees would be noncompensable, whereas 
extension limited to 10 degrees would warrant a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  Flexion

limited to 85 degrees would be noncompensable, whereas 
flexion limited to 30 degrees would warrant a 20 percent 
evaluation and flexion limited to 15 degrees would warrant 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Based on the limitation of motion claimed by 
the veteran in hearing testimony, the veteran would 
potentially be entitled to separate disability ratings, one 
based on limitation of flexion of the knee, and the other 
based on limitation of extension.  VAOPGCPREC 9-2004.  As 
noted, currently a single 10 percent rating is assigned for 
the veteran's arthritis of the left knee with limitation of 
motion, under Diagnostic Code 5010.  

In addition, the veteran testified at the hearing that he did 
not take pain medication for his knee and that he had 
significant ongoing pain, in contrast to his report at the 
May 2005 VA examination of taking pain medication.  Pain 
controlled by pain would present a markedly different picture 
for purposes of DeLuca consideration, from a knee condition 
with uncontrolled pain.  

Thus, because the veteran has testified to an increased 
severity of his left knee arthritis with respect to 
limitation of motion and DeLuca factors associated with 
increased pain, a further medical evaluation is required.  
The Court of Appeals for Veterans Claims has held that VA"s 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Here, such an examination is required based on the change in 
the medical profile of the veteran's left knee arthritis 
suggested by the veteran's more recent testimony, in contrast 
to medical findings upon VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  The 
veteran should be afforded an additional 
opportunity to submit or inform of 
pertinent medical evidence.  

2.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the nature and extent of his 
arthritis of the left knee and associated 
limitation of motion of that joint.  To 
the extent necessary, any indicated non-
invasive tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner must 
review the claims folder, including in 
particular findings upon most recent VA 
examination in May 2005, and any more 
recently obtained records.

a.  Ranges of painless motion, and any 
pain with motion or pain with other 
functional use should be noted.  The 
examiner should also reconcile the 
finding of limitation of extension to 
10 degrees and limitation of flexion to 
85 degrees, as shown upon May 2005 VA 
examination, with the veteran's 
contentions in August 2006 hearing 
testimony, of limitations of motion 
with extension to 5 to 10 degrees, but 
with flexion limited only to an 
additional 10 or 20 degrees.  Findings 
upon the prior VA examination in 
January 2004 should also be noted.

b.  The examiner should also reconcile 
the treatment records reflecting 
prescribed pain medication, acupuncture 
treatments to the knee, and knee synvec 
injections, with the veteran's 
testimony that he did not take pain 
medication for the knee and that 
steroid injections did not help.  An 
attempt should be made, to the extent 
possible, to assess the efficacy of 
pain treatment measures in controlling 
pain within the veteran's knee and 
improving functioning.

c.  Regarding limitation of motion 
found, the examiner should comment on 
the presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner should 
attempt to provide a range of useful 
motion of the knee, in both flexion and 
extension, with consideration of these 
impacting factors of pain, weakened 
movement, excess fatigability, and 
incoordination.

d.  The examiner should also provide an 
opinion as to the degree of any 
functional loss that is likely to 
result either from a flare-up of 
symptoms or on extended use.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-
up, that fact should be so stated.

3.  Thereafter, the RO should re-
adjudicate de novo the claim for a higher 
evaluation for arthritis of the left knee 
with pain and limitation of motion.  The 
RO should specifically consider possible 
application of separate disability ratings 
for impaired motion of the knee - one for 
limitation of extension, the other for 
limitation of flexion - pursuant to 
VAOPGCPREC 9-2004.

4.  If the benefit sought by the remanded 
claim is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


